UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-7525



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

             versus


GLENN CARSON MOORE,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CR-98-68)


Submitted:    February 11, 2005              Decided:   March 10, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Glenn Carson Moore, Appellant Pro Se.     Banumathi Rangarajan,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
PER CURIAM:

              Glenn Carson Moore, a federal prisoner, seeks to appeal

the district court’s order denying relief on his Fed. R. Crim. P. 33

motion, which the district court correctly construed as a motion

filed under 28 U.S.C. § 2255 (2000).             An appeal may not be taken

from the final order in a § 2255 proceeding unless a circuit justice

or    judge   issues    a   certificate    of    appealability.     28   U.S.C.

§ 2253(c)(1) (2000).        A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§    2253(c)(2)   (2000).      A   prisoner     satisfies   this   standard   by

demonstrating that reasonable jurists would find both that the

district      court’s   assessment    of   his    constitutional    claims    is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.              See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).              We

have independently reviewed the record and conclude that Moore has

not made the requisite showing. Accordingly, we deny the motion for

a certificate of appealability and dismiss the appeal.             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     DISMISSED

                                     - 2 -